DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunsche et al. [US 2018/0173104 A1].

Regarding claims 1 and 15, Hunsche et al. discloses a method (Figs. 2-6) / a computer program product comprising a non-transitory computer readable medium having instructions therein (paragraphs [0081]-[0083]), comprising: 
obtaining a training data set comprising: (i) a simulated pattern associated with a mask pattern to be printed on a substrate (paragraph [0074]), (ii) inspection data of a printed pattern imaged on the substrate using the mask pattern (paragraph [0074]), and (iii) measured values of a parameter of the patterning process applied during imaging of the mask pattern on the substrate (paragraph [0077]); and 
training, by a hardware processor system, a machine learning model for the patterning process based on the training data set to predict a difference in a characteristic of the simulated pattern and the printed pattern (paragraphs [0069]-[0083] teaches wherein the actual values of the processing parameters, under which a pattern is processed onto the substrate, may be useful for predicting whether the pattern is a defect or the probability thereof).

Regarding claims 2, 3, 16 and 17, Hunsche et al. discloses wherein the training is an iterative process comprising: receiving the inspection data comprising a printed pattern image, and the measured values of the parameter of the patterning process; obtaining, via simulating using a patterning process model and based on the measured values of the parameter of the patterning process, the simulated pattern; predicting, via the machine learning model, an image corresponding to the simulated pattern; determining the difference between the predicted image and the printed pattern image; and adjusting one or more model parameter values of the machine learning model such that the difference between the predicted image and the printed pattern image is reduced, wherein the adjusting of the one or more model parameter values of the 

Regarding claim 4, Hunsche et al. discloses wherein the simulated pattern is an aerial image, a mask image, a resist image, and/or an etch image (paragraphs [0074] and [0075]).

Regarding claim 5, Hunsche et al. discloses wherein obtaining the simulated pattern comprises performing a simulation, using a patterning process model and using the mask pattern as an input, to produce the simulated pattern (paragraphs [0074] and [0075]).

Regarding claim 6, Hunsche et al. discloses wherein the simulated pattern comprises a hot spot that is likely to fail when imaged on the substrate (paragraphs [0069] and [0070]).

Regarding claim 7, Hunsche et al. discloses wherein the simulated pattern comprises a pattern that does not satisfy a lithography manufacturability check (paragraphs [0069] and [0070]).

Regarding claim 8, Hunsche et al. discloses wherein the characteristic of the simulated pattern or the printed pattern is a critical dimension of a feature of the simulated pattern, or a contour of a feature of the simulated pattern (paragraphs [0069], [0070] and [0074]).

Regarding claim 9, Hunsche et al. discloses wherein the inspection data comprises defect data of the imaged substrate obtained via an inspection apparatus (paragraphs [0069]-[0074]).

Regarding claim 10, Hunsche et al. discloses wherein the inspection data is an image of the printed substrate, wherein the image is a scanning electron beam image and/or an optical metrology image (paragraph [0073]).

Regarding claim 11, Hunsche et al. discloses wherein the parameter of the patterning process is a dose and/or a focus (paragraph [0077]).

Regarding claim 12, Hunsche et al. discloses wherein the measured values of the parameter of the patterning process are obtained via a metrology tool (paragraph [0077]).

Regarding claims 13, 14, 18 and 19, Hunsche et al. discloses wherein the machine learning model is a convolutional neural network and wherein the adjusting of the one or more model parameter values comprises adjusting one or more selected from: one or more weights of a layer of the convolutional neural network, one or more biases of a layer of the convolutional neural network, one or more hyperparameters related to the convolutional neural network, and/or 

Regarding claim 20, Hunsche et al. discloses wherein the simulated pattern comprises a hot spot that is likely to fail when imaged on the substrate and/or comprises a pattern that does not satisfy a lithography manufacturability check (paragraphs [0069] and [0070]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882